Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive.
Applicant on pages 5-6 argues that Tang does not disclose wherein the doping concentration of the well region is less than the impurity region.
Examiner notes that [0048] of Tang discloses that the fourth dose of ions (for making 242 region (well region)) may be implanted at lower doses and lower average implant energies; also as can be seen there are overlap regions in regions 236 (the impurity region) where they are introduce to the doping process more than once and would therefore make it a doping region with higher concentrations.
Applicant in page 6 of the Remarks argues that Tang is not showing any comparison between the doping concentration of region 242 and 236.
However, [0048] of Tang clearly compares the doping concentration of fourth dose of ion (which make 242) with other preceding doses of ions (third, second, and first doses) and discloses that fourth dose of ion may be implanted at lower dose and lower implant energies. 
Beside this, as mentioned above lower region of 236 where it overlaps with 242 has more concentration since it gets doped twice using both the ions implanted for region 242 and 236 which makes this overlapped region having more doping concentration from both 242 and 236 where they are not overlapped.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bu et al. (US 2017/0117365 A1; hereinafter Bu) in view of Tang et al. (US 20160293734 A1; hereinafter Tang).

Regarding Claim 1, Bu (figs.1-7; particularly Fig.6) discloses a semiconductor device comprising:  
a substrate (5; [0020]; Fig.6);  
a plurality of fins (10; [0020] ) on the substrate (5), each of the fins (10) comprising a semiconductor material region (5 is made of semiconductor material) and an impurity region (30; [0035]; fig.6) disposed in the semiconductor material region (5); and
an isolation region (35/20a; [0040]) between the fins.

Tang (Fig.2A) discloses in a related art a Finfet having a substrate (202; [0018]) a well region (242; [0045]) in the substrate (202), wherein the well region (242) and the impurity region (236) have a same conductivity type, and a doping concentration of the well region (242) is less than a doping concentration of the impurity region (236 where it is overlapped with other doping concentrations; [0045]-[0048]; [0048] discloses that the fourth dose of ions (for making 242 region) may be implanted at lower doses and lower average implant energies which may reduce costs; also as can be seen there are overlap regions in regions 236 where they are introduce to the doping process more than one time and would therefore make it a doping region with higher concentrations).  
Therefore it would have been obvious in the art before the filling of the application to use Tang teaching and have well regions in the substrate to reduce leakage current.

Regarding Claim 2, Bu in view of Tang as applied in claim 1, Bu (Fig.6) disclose wherein an upper surface of the impurity region (upper surface of 35) is below an upper surface of the isolation region.  
Regarding Claim 3, Bu in view of Tang as applied in claim 1, Bu (Fig.6) discloses wherein the impurity region (30) forms a channel stop layer (Punch-through stop; [0040]).  
Regarding Claim 5, Bu in view of Tang as applied in claim 1, Tang ([0023], [0037], [0040], and [0047] disclose that all the 1st to 4th ions have p-type conductivity) wherein the same conductivity type comprises a P-type conductivity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAJAR KOLAHDOUZAN/           Examiner, Art Unit 2898   

      
                                                                                                                                                                                          /MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        October 22, 2021